DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 01/27/2022 has been entered. Claims 12-13, 22-25, and 38-44 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 01/27/2022 has been received and considered.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(a) as set forth in the previous Office action is withdrawn in light of the amendment of 01/27/2022, which amended the claims to require the administration of an amount of the recited Lactobacillus plantarum WJL composition in an amount that promotes juvenile livestock growth with stimulation of the linear growth and/or of IGF-1 levels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 22-25, and 38-44 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “several grams” in claims 12, 38-39, and 42-44 and “several tens of grams” in claims 42-44 are relative terms that render the claims indefinite. The terms “several grams” and “several tens of grams” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How many grams would qualify as “several grams” or “several tens of grams”? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 12, 38-39, and 42-44, rendering them indefinite.

Claim 22 depends from claim 12 and recites “the young animal”. However, amended claim 12 does not recite a young animal. As such, claim 22 lacks clear antecedent basis, which causes confusion because it is unclear whether “the young 

Because claims 13, 22-25, and 40 depend from indefinite claims and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 12-13, 22-25, and 38-44 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted “several grams” and “several tens of grams” in the instant claims to be any amount. The Examiner has interpreted “the young animal” of claim 22 to be the animal fed a conventional rearing diet of claim 12.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Zhang (Zhang et al., J. South China Agriculture Univ. 3: 81-84 (2006); cited on the IDS filed 01/27/2022), who teaches that the administration of Lactobacillus to piglets increased the average daily gain of the piglets and the IGF-1 level in their serum (see entire document, including page 81, abstract). However, Zhang does not teach or suggest that the Lactobacillus strain administered to the piglets was Lactobacillus plantarum WJL as instantly recited. As such, the claims are free of the prior art.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/24/2022